THE THIRTEENTH COURT OF APPEALS

                                   13-22-00339-CV


             JERRY E. CRAWFORD AND DEBORAH J. CRAWFORD
                                 v.
          GREATHOUSE ROAD PARTNERS, LLC AND TRES GROUP, LLC


                                  On Appeal from the
                       40th District Court of Ellis County, Texas
                            Trial Court Cause No. 108213


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

December 15, 2022